UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 9, 2012 MAYFLOWER BANCORP, INC. (Exact name of registrant as specified in its charter) Massachusetts 000-52477 04-1618600 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 30 South Main Street, Middleboro, Massachusetts02346 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(508) 947-4343 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On February 9, 2012, the Board of Directors of Mayflower Bancorp, Inc. (the “Company”) amended Article VI, Section 1 of the Company’s Bylaws to change the Company’s fiscal year end from April 30 to March 31.A transition report on Form 10-K covering the transition period from May 1, 2011 to March 31, 2012 will be filed with the Securities and Exchange Commission by June 29, 2012.A copy of the Company’s Bylaws, as amended, is attached hereto as Exhibit 3.2 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Number Description Bylaws of Mayflower Bancorp, Inc., as amended SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAYFLOWER BANCORP, INC. Date: February 14, 2012 By: /s/Edward M. Pratt Edward M. Pratt President and Chief Executive Officer
